Citation Nr: 0029416	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  94-39 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to April 
1980.

In a March 1998 decision, the Board of Veterans' Appeals 
(Board) determined in pertinent part that new and material 
evidence had been presented to reopen claims of entitlement 
to service connection for hypertension and a right knee 
disorder.  The Board remanded those issues to the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona for additional development of the record.  The RO 
completed the requested development.  In an April 1999 
supplemental statement of the case, the RO granted 
entitlement to service connection for hypertension, evaluated 
as noncompensable, effective from March 27, 1992.  The 
veteran has not expressed any disagreement with that 
determination.  Therefore, the issue of entitlement to 
service connection for hypertension is no longer before the 
Board for appellate consideration.  The RO also denied 
entitlement to service connection for a right knee disorder.  
Thus, the issue of entitlement to service connection for a 
right knee disorder has been returned to the Board for 
appellate consideration.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Upon VA examination dated in April 1997, the examiner 
noted that the right knee was clinically normal.  

3.  Radiological examination of the right knee dated in April 
1997 showed no instability and no evidence of joint disease.

4.  In November 1998, a VA examiner noted that there was no 
clinical evidence or x-ray evidence of arthritis or 
chondromalacia, and that there was no evidence of chronic 
right knee pathology from any objective standpoint at that 
time.  

5.  The November 1998 VA examiner further opined that there 
was no evidence that any right knee pathology had its origin 
during the veteran's period of active service.

6.  Impressions of chondromalacia, degenerative joint 
disease, and osteoarthritis of the right knee contained 
within the record are not supported by x-ray evidence.  



CONCLUSION OF LAW

A right knee disorder was not incurred during military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that upon enlistment 
examination dated in March 1973, the veteran's lower 
extremities and musculoskeletal system were clinically 
evaluated as normal.  In his March 1973 report of medical 
history, the veteran indicated no health problems or 
conditions.  Subsequent clinical records reflect treatment 
for various conditions, including an upper respiratory 
infection, viral syndrome, cold, viral enteritis, serous 
otitis media, injury to the right arm, left foot pain, otitis 
externa, bronchitis, tonsillitis, tension headaches, left 
knee pain, and a sprained left ankle.  

The veteran was placed on a limited profile in June 1978 for 
cartilage changes in the left knee and also for acute back 
strain.  He was also placed on a limited profile in November 
1978 for left knee and left ankle pain.  A limited profile 
was again assigned in February 1979 for knee cartilage 
changes.  Upon separation examination, slight discomfort on 
the medial aspect of the right patella was noted.  A 
diagnosis of possible chondromalacia of the right patella was 
noted.  In the veteran's January 1980 report of medical 
history, it was noted that the veteran had intermittent pain 
in both knees diagnosed as possible early chondromalacia.  

A private medical examination report dated in August 1980 
reflects that the veteran indicated he had no arthritis or 
disease of the bones, joints, or muscles.  The skeleton and 
extremities were noted as normal.  It was noted that the 
veteran had no work limitations.  

Private records dated from 1980 to 1988 from the Industrial 
Commission of Arizona reflect treatment for a cold, sore 
throat, fever, pain in the left wrist, bronchitis, cough, 
right earache, neck pain, stress, and high blood pressure.  
Diagnoses of low back strain/pain and cervical and thoracic 
somatic dysfunction were noted.  

Private treatment records dated from 1989 to 1992 reflect 
various assessments of hyperlipidemia, hypertension, obesity, 
chronic folliculitis, an upper respiratory infection, and a 
perineal rash.  An April 1991 health status certificate 
reflects the veteran was able to work with no restrictions.  
Clinical records dated in August 1992 and September 1992 
reflect assessments of chondromalacia of both knees and 
degenerative arthritis.  

In a November 1992 rating decision, the RO, in pertinent 
part, denied entitlement to service connection for a right 
knee disability.  

Upon VA examination of the joints dated in December 1993, the 
veteran complained of knee pain after standing for an 
extended period of time and impairment of the ability to 
perform prolonged walking.  He reported his knees gave way 
about once every two months.  He also reported that a private 
physician had told him that he had chondromalacia and 
degenerative joint disease of both knees.  The examiner noted 
that the veteran moved about the room, dressed and undressed, 
mounted and dismounted the examination table, and rose from a 
supine to sitting position normally.  Thigh, knee, and calf 
measurements were noted as normal.  Physical examination 
revealed that while supine, both knees lacked five degrees of 
full extension but flexed normally.  There were small 
synovial effusions in both infrapatellar bursae.  There was 
pain on motion of the knees, bilaterally positive McMurray 
tests, and negative Lachman's tests.  Patella grind and 
apprehension was positive on the left and negative on the 
right.  There was no crepitus, minimal bony enlargement and 
normal alignment.  An impression of degenerative joint 
disease of both knees was noted.  A December 1993 radiology 
report of both knees reflects an impression of apparent 
laxness of the collateral ligaments with some shift of the 
distal femur in relation to the proximal tibia medially.  
Minimal loss of the lateral articular space was seen, 
probably due to the shifting of the femur medially.  

At his December 1993 hearing before a Member of the Board, 
the veteran testified to difficulties involving his left 
knee, including weakness, swelling, and a burning sensation.  
He also testified that his doctor told him that he had 
arthritis in both knees.  

Private treatment records dated in 1995 reflect complaints of 
knee pain.  An April 1995 clinical record reflects an 
assessment of chondromalacia and osteoarthritis.  Clinical 
records dated in October 1995 reflect the veteran was status 
post motor vehicle accident with back strain, right knee, and 
right elbow pain.  An assessment of a contusion to the right 
knee was noted.  

Upon VA examination of the joints dated in November 1996, the 
veteran reported problems with his left knee giving way about 
six times per month.  He also reported experiencing swelling 
and stiffness in the left knee.  The veteran was able to hop 
on both feet, heel and toe walk, and squat and rise.  
Alignment of the knees was noted as normal.  Physical 
examination of the left knee revealed full range of motion, 
positive crepitus, positive pain on motion, patellar grind, 
and positive McMurray's sign.  The examiner noted there was 
no instability.  An impression of chondromalacia patella of 
the left knee was noted.  

VA treatment records dated in 1996 and 1997 reflect treatment 
for depression and an adjustment disorder.  

At his February 1997 hearing before a Member of the Board, 
the veteran testified that during his military service he did 
a lot of running and both knees bothered him.  He also 
testified that he had profiles protecting his knees.  
(Transcript, pages 7-8).  He reported that his knees had been 
a continuous problem since 1976 with swelling, a burning 
sensation, and stiffness.  The veteran testified that he took 
Ibuprofen for both knees at the present time.  He also 
recalled wearing ace bandages during service.  (Transcript, 
pages 9-11).

A March 1997 hypertension examination report reflects that 
the veteran reported developing right knee pain while running 
in service.  He reported that the right knee did not give way 
or lock, but it did stiffen.  He also reported discomfort 
upon frequent squatting, kneeling, stair climbing, and 
running.  It was noted that physicians had diagnosed 
chondromalacia.  The examiner noted the veteran had a normal 
gait and he moved about the examining room normally.  The 
veteran was able to hop on his right foot, heel and toe walk, 
and squat and rise.  While seated on the examination table, 
the right thigh was 1/4 inch less in circumference than the 
left.  While in a supine position, the right knee was normal 
except for a positive patellar grind.  Patellar apprehension, 
Lachman, and McMurray were noted as negative.  There was no 
crepitus, but there was pain on motion and tenderness.  An 
impression of chondromalacia of the right knee was noted.  

Upon VA examination of the joints dated in April 1997, the 
veteran reported that his right knee had become symptomatic 
about 20 years earlier without any antecedent history of a 
specific injury.  He reported occasional swelling, a burning 
feeling, and occasional pain.  Examination of the right knee 
revealed the veteran stood erect with normal right knee 
alignment.  The right knee had full range of motion on 
flexion and extension.  The right knee was stable with regard 
to the collateral cruciate ligaments.  The patella tracked 
normally.  There was no tightness to the pericapsular tissues 
about the patella.  Tape measurement did not reveal any 
atrophy or joint swelling or thickness.  Calf circumferences 
were equal.  The popliteal space was normal.  The examiner 
did not pick up any crepitation when the veteran actively 
extended and flexed his right knee at the end of the 
examining table.  The right hip rotated normally.  

In summary, the examiner stated that the right knee 
examination clinically was objectively completely normal.  An 
April 1997 radiology report of the right knee reflects an 
impression of no evidence of instability in the right knee 
and no evidence of any intrinsic joint disease.  It was noted 
that this examination did not show any laxity in the 
collateral ligaments.  In an addendum to his report, the 
examiner noted that x-rays of the right knee were normal.  
The examiner opined that therefore he could not make a 
diagnosis of any pathology accounting for the veteran's 
subjective complaints.  It was also noted that negative 
examination of the dorsal spine likewise did not reveal any 
pathological limitation of motion secondary to any obvious 
disease. 

Upon VA examination dated in May 1997, the examiner noted 
that he found no left knee abnormality on physical 
examination and full range of motion of the left knee.  

Upon VA examination of the joints dated in November 1998, the 
examiner noted that the claims folder and medical file had 
been reviewed.  The veteran reported a gradual onset of right 
knee symptoms about 10 to 20 years earlier with no injury.  
He reported stiffness, aching, swelling, and pain behind the 
knee and above the knee.  It was noted the veteran 
occasionally used an over-the-counter pull on knee support.  
When asked about weakness, the veteran responded "no;" but 
"yes" to fatigability due to standing all day on his job.  
He also reported an occasional limp on the right present on 
normal and repeated use.  The veteran stated that he had full 
feeling in the right lower extremity.  The examiner noted the 
veteran walked with a normal gait and was able to heel and 
toe walk, squat, and hop on both feet.  There was no 
tenderness to palpation about the right knee.  Cruciate and 
collateral ligaments were stable and McMurray test was 
negative.  There was no crepitation palpated on active 
motion.  There was no effusion.  Muscle strength testing was 
normal on the right and left lower extremities.  There was no 
pain on passive motion of the patella or backward compression 
of the patella against the femoral condyle.  Measured range 
of motion in the right knee was noted as zero extension and 
130 flexion.  An impression of subjective symptomatology of 
the right knee without objective substantiation, etiology 
undetermined, was noted.  The examiner noted that there was 
no clinical evidence or x-ray evidence of arthritis or 
chondromalacia.  It was also noted that there was no evidence 
of chronic right knee pathology from any objective standpoint 
at that time.  The examiner further opined that there was no 
evidence that any right knee pathology had its origin during 
the veteran's period of active service.  

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §  3.303(d).  
Certain chronic disabilities, such as arthritis, will be 
presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (1999).  

The Board notes that the veteran has been afforded several VA 
examinations of his right knee.  Additionally, the RO has 
requested and obtained medical records from all private 
physicians reported by the veteran.  The Board finds that the 
facts relevant to the issue on appeal have been properly 
developed and that the statutory obligation of VA to assist 
the veteran in the development of his claim has been 
satisfied.  38 U.S.C.A. §  5107(a).

The veteran contends that he developed a right knee 
disability during service resulting in continued pain, 
stiffness, and swelling.  The Board recognizes that service 
medical records reflect a notation of discomfort in the right 
knee and possible chondromalacia upon separation examination.  
However, the clinical records during service reflect only 
complaints of left knee pain and are silent for complaints or 
treatment related to the right knee.  The Board is also 
cognizant of the diagnoses of chondromalacia in the right 
knee as well as degenerative joint disease and osteoarthritis 
in private treatment records dated in 1992 and 1995.  
Additionally, impressions of chondromalacia were noted in VA 
examinations dated in 1993 and March 1997.  However, none of 
the aforementioned diagnoses of chondromalacia, degenerative 
joint disease, or osteoarthritis are supported by x-rays.  In 
fact, x-ray examination of the right knee dated in April 1997 
showed no instability, no laxity in the collateral ligaments, 
and no evidence of joint disease.  

The November 1998 VA examiner noted that there was no 
clinical evidence or x-ray evidence of arthritis or 
chondromalacia.  He also noted that there was no evidence of 
chronic right knee pathology from any objective standpoint at 
that time.  The examiner further opined that there was no 
evidence that any right knee pathology had its origin during 
the veteran's period of active service.  Those findings are 
consistent with the April 1997 VA examiner's opinion that the 
right knee was clinically normal.  These opinions are also 
supported by the private treatment records dated from 1980 to 
1991, which are silent for any complaints or treatment 
related to the right knee.  Thus, the Board is compelled to 
conclude that entitlement to service connection for right 
knee disability is not warranted.  The evidence is not so 
evenly balanced that there is a reasonable doubt as to any 
material issue.  38 U.S.C.A. § 5107(b).

Finally, as the record is silent for complaints or treatment 
related to the right knee from 1980 until 1991, and in light 
of the November 1998 VA examiner's finding that there was no 
evidence of chronic right knee pathology, the Board finds 
that the veteran has not demonstrated the presence of a 
chronic disorder in service or evidence of continuity of 
symptoms that would warrant further development under 
38 C.F.R. § 3.303(b) (1999).  See Savage v. Gober, 10 Vet. 
App. 488 (1997).



ORDER

Entitlement to service connection for a right knee disorder 
is denied.  



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 10 -


- 10 -


